Case 0:18-cv-61769-BB Document 35 Entered on FLSD Docket 01/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-61769-BLOOM/Valle

 SHEILA FORBES,

         Plaintiff,

 v.

 NANCY A. BERRYHILL,

       Defendant.
 _________________________/

       ORDER ON PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
               UNDER § 406(b) OF THE SOCIAL SECURITY ACT

         THIS CAUSE is before the Court upon Plaintiff’s Unopposed Motion for Attorney Fees

 Under § 406(b) of the Social Security Act, ECF No. [34] (the “Motion”), which Defendant does

 not oppose. Plaintiff’s counsel requests attorney’s fees in the amount of $31,998.62. See Mot. at

 5. The Court has carefully reviewed the Motion, the record in the case and the applicable law, and

 is fully advised.

         The Court remanded Plaintiff’s case to the Commissioner of Social Security on January

 30, 2019. See Order of Remand, ECF No. [23]. On April 13, 2020, the Commissioner issued a

 favorable decision and Plaintiff was found disabled. 1 Plaintiff’s counsel has already received

 $6,000.00 in fees paid by the Administration under 42 U.S.C. section 406(a). See Mot. at 8.

         The requested attorney’s fee of $31,998.62 is equal to 25% of Plaintiff’s past-due benefits

 of $127,994.50. Plaintiff’s counsel states he performed “93.5 hours on the Federal portion of the

 case[.]” Mot. at 5. Thus, counsel’s hourly rate is $342.23 per hour, or $31,998.62 divided by 93.5.



 1
  The Notice of Award, ECF No. [34] at 12-17, sent to Plaintiff states Plaintiff’s entitlement to benefits
 began in January, 2014.
Case 0:18-cv-61769-BB Document 35 Entered on FLSD Docket 01/26/2021 Page 2 of 3

                                                              Case No. 18-cv-61769-BLOOM/Valle


        The Supreme Court has “explained that contingent-fee agreements are ‘presumptively

 reasonable,’ but that ‘[section] 406(b) calls for court review of such arrangements as an

 independent check, to assure that they yield reasonable results in particular cases.” Gossett v. Soc.

 Sec. Admin., Comm’r, 812 F. App’x 847, 850 (11th Cir. 2020) (alteration added; quoting Gisbrecht

 v. Barnhart, 535 U.S. 789, 807 (2002)). Scrutiny of contingent-fee agreements serves to prevent

 “windfalls for lawyers.” Gisbrecht, 535 U.S. at 808 (internal quotation marks omitted; quoting

 Rodriquez v. Bowen, 865 F.2d 739, 747 (6th Cir. 1989)).

        Courts have recognized that Gisbrecht’s reference to windfall leaves room for
        consideration of an effective hourly fee rate, but only alongside other factors,
        including whether an attorney’s success is attributable to his own work or instead
        to some unearned advantage, the attorney’s degree of expertise and adequacy of
        representation, the percentage of back benefits sought, and the attorney’s risk of
        loss.

 Gossett, 812 F. App’x at 850-51 (citations omitted). “Courts may reduce the requested fee if the

 representation has been substandard, if the attorney has been responsible for delay, or if the

 benefits are large in comparison to the amount of time the attorney spent on the case.” Jackson v.

 Comm’r of Soc. Sec., 601 F.3d 1268, 1271 (11th Cir. 2010). Considering the hours spent on this

 case, Plaintiff’s counsel’s 27-years’ experience with social security disability cases (see Mot. at

 5), and the successful outcome for Plaintiff, the Court finds the fee requested reasonable. See also

 Amador v. Acting Comm’r of Soc. Sec. Admin., 8:16-cv-3271, 2019 WL 2269826, at *2 (M.D. Fla.

 May 28, 2019) (finding an hourly rate of $1,474 (before reimbursement of EAJA fees) “admittedly

 on the higher end” but “still in line with the rates awarded in other contingency fee cases[.]”

 (alteration added)). In the same vein, the Court finds no basis for a fee reduction as there is no

 evidence of delay or unearned advantage. See Jackson, 601 F.3d at 1271.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’ Motion, ECF No. [34],

 is GRANTED. Plaintiff’s counsel is awarded attorney’s fees in the amount of $31,998.62.



                                                  2
Case 0:18-cv-61769-BB Document 35 Entered on FLSD Docket 01/26/2021 Page 3 of 3

                                                           Case No. 18-cv-61769-BLOOM/Valle


 Plaintiff’s counsel shall be paid $25,998.62 only since he has already received $6,000.00 in fees

 paid by the Administration.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 25, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                3
